Case 6:20-cv-01896-PGB-DCI Document 24 Filed 12/04/20 Page 1 of 4 PageID 145



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

DISH NETWORK L.L.C.,                         )      Case No: 6:20-cv-1896-PGB-DCI
                                             )
               Plaintiff,                    )
       v.                                    )
                                             )
ALFA TV INC., HAITHAM MANSI                  )
a/k/a Haitham al-Heti, HISHAM MANSE          )
IBRAHEM, NEZAR SAEED HAMMO,                  )
and MOHAMMED ABU OUN a/k/a                   )
Mohammad Abuoun, individually and            )
together d/b/a ElafnetTV,                    )
                                             )
                                             )
               Defendants.                   )

                  STIPULATED MOTION FOR LEAVE TO APPEAR
            AT CASE MANAGEMENT MEETING VIA VIDEO CONFERENCE
       Plaintiff DISH Network L.L.C. (“Plaintiff”) and Defendants Alfa TV Inc., Hisham Manse

Ibrahem, and Nezar Saeed Hammo (“Defendants”), by and through undersigned counsel,

respectfully file this stipulated motion requesting leave to conduct the case management meeting

via video conference and in support state:

       1.      The Court granted in part the parties’ stipulated motion for extension of time for

Defendants to file a responsive pleading on November 18, 2020. (Dkt. 18.) Defendants filed their
answer on December 1, 2020. (Dkt. 23.)

       2.      Local Rule 3.05(c)(2)(B) requires the parties to “meet within 60 days after service

of the complaint upon any defendant, or the first appearance of any defendant, regardless of the

pendency of any undecided motions, for the purpose of preparing and filing a Case Management

Report” (hereinafter, the “Case Management Meeting”).
       3.      Defendant Nezar Saeed Hammo was the first defendant served on October 22,

2020. (Dkt. 16 ¶ 3.) Pursuant to Local Rule 3.05(c)(2)(B), the parties are to conduct a Case

Management Meeting on or before December 21, 2020.

       4.      The form Case Management Report provides that “[l]ead counsel must meet in

person and not by telephone absent an order permitting otherwise.”
Case 6:20-cv-01896-PGB-DCI Document 24 Filed 12/04/20 Page 2 of 4 PageID 146




       5.      Local Rule 3.01(i) states that “[t]he use of telephonic hearings and conferences is

encouraged, whenever possible, particularly when counsel are located in different cities.”

       6.      DISH’s counsel is based in Naples, Florida and Houston, Texas, while Defendants’

counsel is in Orlando and Miami, Florida. The parties’ counsel have limited availability for days

and times in which they are both available through December 21, 2020 to conduct the Case

Management Meeting.

       7.      The parties request permission to conduct a video Case Management Meeting in

order to reduce travel costs, provide greater flexibility in scheduling, and because of the recent
outbreaks of COVID-19.

       8.      The parties will conduct the Case Management Meeting by no later than December

21, 2020, which is within 60 days of the date the first defendant was served.

       For these reasons, the Court should enter an order allowing counsel to conduct the Case

Management Meeting via video conference on or before December 21, 2020.



Dated: December 4, 2020                       Respectfully submitted,

                                             /s/ Stephen M. Ferguson
                                             Stephen M. Ferguson (pro hac vice)
                                             HAGAN NOLL & BOYLE LLC
                                             Two Memorial City Plaza
                                             820 Gessner, Suite 940
                                             Houston, Texas 77024
                                             Telephone: (713) 343-0478
                                             Facsimile: (713) 758-0146
                                             Email: stephen.ferguson@hnbllc.com

                                             James A. Boatman, Jr. (Trial Counsel)
                                             Florida Bar No. 0130184
                                             BOATMAN RICCI, PA
                                             3021 Airport-Pulling Road North, Suite 202
                                             Naples, Florida 34105
                                             Telephone: (239) 330-1494
                                             Email: jab@boatmanricci.com

                                             Attorneys for Plaintiff DISH Network L.L.C.




                                                2
Case 6:20-cv-01896-PGB-DCI Document 24 Filed 12/04/20 Page 3 of 4 PageID 147




                                             /s/ Mark Terry
                                             Mark Terry, Esq.
                                             Florida Bar Number: 506151
                                             The Plus IP Firm
                                             801 Brickell Avenue #900
                                             Miami, FL 33131
                                             Telephone: 786-443-7720
                                             E-Mail: Mark@terryfirm.com

                                             Matthew DeBoard, Esq.
                                             Florida Bar Number: 103010
                                             Barrister Law Firm, P.A.
                                             2002 E. Robinson Street
                                             Orlando, FL 32803
                                             Telephone: (407) 205-2906
                                             Fax: (407) 386-6621
                                             E-Mail: deboard@barlaw.com
                                             Secondary E-Mail: barlawservice@gmail.com
                                             Attorneys for Defendants Alfa TV Inc., Hisham
                                             Manse Ibrahem, and Nezar Saeed Hammo


              (Signed By Filing Attorney with Permission of Non-Filing Attorney)
                                   /s/ Stephen M. Ferguson

                                RULE 3.01(g) CERTIFICATE

       Filing Attorney certifies that counsel conferred and jointly submit this stipulated motion.


                                CERTIFICATE OF SERVICE

       I hereby certify that on December 4, 2020, I electronically filed this Stipulated Motion for

Leave to Appear at Case Management Meeting Via Video Conference, with the Clerk of the Court

using the CM/ECF System, which will send notifications of such filing to the following:

Mark Terry, Esq.
The Plus IP Firm
801 Brickell Avenue #900
Miami, FL 33131
Telephone: 786-443-7720
E-Mail: Mark@terryfirm.com




                                                3
Case 6:20-cv-01896-PGB-DCI Document 24 Filed 12/04/20 Page 4 of 4 PageID 148




Matthew DeBoard, Esq.
Barrister Law Firm, P.A.
2002 E. Robinson Street
Orlando, FL 32803
Telephone: (407) 205-2906
Fax: (407) 386-6621
E-Mail: deboard@barlaw.com
Secondary E-Mail: barlawservice@gmail.com

Attorneys for Defendants Alfa TV Inc.,
Hisham Manse Ibrahem, and Nezar Saeed Hammo


                                       /s/ Stephen M. Ferguson
                                       Stephen M. Ferguson (pro hac vice)
                                       HAGAN NOLL & BOYLE LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       Telephone: (713) 343-0478
                                       Facsimile: (713) 758-0146
                                       Email: stephen.ferguson@hnbllc.com




                                            4
